department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date gl-111717-02 uilc internal_revenue_service national_office legal advice memorandum for mary tseng klaasen cc sb den from pamela w fuller senior technician reviewer cc pa apjp b1 subject replacement refund check this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer year issues whether the service has the authority under sec_6402 of the internal_revenue_code code to issue taxpayer a replacement refund conclusions the service lacks the authority under sec_6402 to issue taxpayer a replacement refund check facts taxpayer went to a volunteers income_tax assistance vita site to have her year tax_return prepared and filed according to taxpayer she requested that her refund be direct deposited and provided the vita volunteer with her routing transit number rtn and account number taxpayer did not receive her refund and claims that the volunteer entered a rtn and account number different from the one she provided taxpayer has a copy of the return prepared by the vita volunteer however taxpayer’s copy does not contain any information in the direct deposit section of the return taxpayer contacted the service when she did not receive her refund taxpayer was advised to and did file form_3911 taxpayer statement regarding refund the service traced taxpayer’s refund and determined that the refund was paid to the bank account number and rtn designated on the return filed with the service the service also determined that the account number and rtn did not belong to taxpayer the service attempted to but was not able to recover the refund from the bank or the third party thus the service told taxpayer that there was nothing further the service could do taxpayer contacted taxpayer_advocate_service for assistance in obtaining a replacement refund law and analysis sec_6402 of the code provides that in the case of an overpayment the secretary within the applicable_period of limitations may credit the amount of the overpayment against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall refund any balance to such person an overpayment is the amount by which payments made by the taxpayer exceed the correct_tax liability 332_us_524 1948_1_cb_102 the service is authorized to make a refund only if an overpayment exists 284_us_281 an overpayment will not exist once the amounts overpaid by the taxpayer have been refunded to the taxpayer and the account no longer shows a credit balance whether an overpayment has been refunded to the taxpayer is a question of fact the government generally enjoys a presumption of official regularity in its acts 530_f2d_781 8th cir however this presumption is rebuttable in the context of paper refund checks the service bears the burden of showing that the refund check was issued and cashed once the service has satisfied its burden the burden shifts to the taxpayer to show that the refund was lost stolen or never received 44_tc_245 acq 1980_1_cb_1 in the context of direct deposit the service satisfies its burden by showing that it refunded the overpayment to the bank account number and rtn designated by the taxpayer in his or her return the taxpayer than has the burden to show that the refund was lost stolen or deposited to an account other than the account he or she designated if the service caused the refund to be misdirected the service may issue the taxpayer a replacement refund however if the taxpayer or taxpayer’s representative caused the refund to be misdirected the service may not issue a replacement refund internal_revenue_manual sec_21 in this case the service paid the refund to the bank account number and rtn designated on the return filed with the service taxpayer’s copy of the return does not contain any information in the direct deposit section because taxpayer cannot show that the refund was deposited to an account other than the account she designated taxpayer has not satisfied the burden_of_proof consequently the service does not have the authority under sec_6402 to issue taxpayer a replacement refund case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
